Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 27, 2021

                                          No. 04-21-00445-CV

                       IN THE INTEREST OF C.M.C., S.S.J., CHILDREN

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-PA-02143
                            Honorable Martha Tanner, Judge Presiding

                                              ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child relationship
that must be disposed of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed her notice of appeal on October 11, 2021.
Accordingly, the clerk’s record was due ten days later on October 21, 2021. See TEX. R. APP. P. 26.1(b),
35.1(b). The record was not filed.

         On October 22, 2021, Mary Angie Garcia, the Bexar County District Clerk, filed a notification of
late record requesting an extension of time until October 29, 2021 to file the clerk’s record.

        We grant the motion and order the clerk’s record due October 29, 2021. See TEX. R. APP.
P. 35.3(c) (extension of time to file record in accelerated appeal must not exceed 10 days). Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will be
disfavored.

        We further order the clerk of this court to serve a copy of this order on the trial court. See TEX.
R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed”).




                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court